Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Notice of Allowance issued 5/31/22 has been withdrawn and prosecution is reopened.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-15, 17-19, 23-28, 30-43, 45-47, 51-56, 63-68 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henschler in view of Stassinopoulos.
Henschler (Transfusion Medicine and Hemotherapy) entitled "Development of the S-303 Pathogen Inactivation Technology for Red Blood Cell Concentrates" teaches that pathogen inactivation of blood donation products using compound S-303 and glutathione as a quencher for blood transfusion was known in the art prior to the instant application's filing date and report on efficacy studies pertaining to S-303 treatment of donated blood, see entire document including the Summary.  S-303 is described as a nucleic acid targeted alkylator with three components:  i)an acridine anchor that intercalates non-covalently in nucleic acids, ii) a bis-alkylator effector group that reacts with nucleophiles such as DNA and RNA bases, and iii) a small flexible carbon linker containing a labile ester bond that hydrolyzes at neutral pH to yield the non-reactive, negatively charged breakdown product, S-300, see Fig. 2.  When S-303 is added to RBCs, the compound rapidly (within seconds to minutes) passes through membranes, including those of cells and viral envelopes, due to its amphipathic character and intercalates into helical regions of nucleic acids.  The decomposition kinetics (Fig. 3) are rapid (half-life 20 minutes) at concentrations above 10 nmol/1 slowing considerably at lower S-303 concentrations (half-life greater than 6 h).  See "Chemical Structure and Characteristics of S-303" and Fig. 3.  Further, Henschler explains that glutathione (GSH), a known antioxidant quencher, is included in PI processing to minimize unwanted extracellular S-303 reactions with proteins.  More specifically, the reference explains that S-303 PI technology "…has been designed to enable processing or RBC units in additive solution over a wide range of RBC volumes…" indicating that PI consists of three containers, one for mixing the PI reagents including RBCs, GSH and S-303, along with a diluent solution, a second container for incubating the RBCs and reagents and a third for storage of the pathogen inactivated RBCs.   "…A RBC concentrate separated from whole blood or collected via apheresis and leukoreduced is transferred into the integrated processing set…"  For each unit of RBCs, approximately 30 ml of GSH and S-303 in saline are mixed with the RBCs and 140 ml of a diluent solution in the first container to a final concentration of 20 mmol/1 GSH and 0.2 mmol/1 S-303.  The RBCs and reagents in the first container are transferred to a second container to allow the pathogen inactivation process to occur, (that is nearly complete after 30 minutes), and for S-303 to decompose to the nonreactive byproduct S-300 (between 6 and 18 hours).  Following the pathogen inactivation and S-303 decomposition, the RBC unit with reagents and byproducts is centrifuged, the supernatant is removed, and the pathogen inactivated RBC unit is suspended in additive solution and transferred to a storage container for refrigerated storage up to 35 days.  See "Mechanisms and Principles of the S-303 Pathogen Inactivation System".  Henschler recognizes that implementation of the S-303 IP technology will need to take into account differences in blood donation criteria to ensure consistent blood products treated via S-303 IP technology and that "…different blood donation volumes have to be taken into account (450 or 500 ml) as well as different RBC volumes and hemoglobin content…"  See "Development and Implementation of S-303 Treatment System --  the Path Forward.  
Therefor, Henschler teaches mixing RBCs collected via apheresis with a PI being S-303 which is a PI having a functional group which is an electrophilic group and a quencher in a processing solution, replacing the solution used during treatment with an additive solution and transferring to a storage container.  Scaling up such a process with IP treatment with S-303/glutathione on multiple, donated units of RBCs is obvious and predictable (MPEP 2144.04(V)) and separating the IP treated RBCs into readily usable transfusion bags, each containing a unit of RBCs is obvious and predictable since the IP treated RBCs are slated for transfusion and are therefor "suitable for infusion into a subject."  Thus, the separating limitation of claim 1(c) reads on aliquoting the final PI RBCs into units contained within separate blood bags or separate IV bags and can contain units suitable for either a large adult or a small child/infant since humans of all ages and sizes are subject in need of RBC transfusion.  Therefor, part (c) of claim 1 which indicates that the pathogen inactivated RBCs are separated into at least two units of pathogen inactivated RBCs wherein each unit is contained in an individual container is an obvious variation which flows predictably from the prior art.  "A person of ordinary skill is also a person of ordinary creativity, not an automaton" KSR 127S. CT. at 1742.  
The claims differ from Henschler in that the quencher is in a solution comprising about 5% to about 12% dextrose.
Stassinopoulos (2003/0113704) entitled "Method for Inactivation of Pathogens in Biological Materials" teaches that conventional RBC storage solutions may interfere/effect pathogen inactivation and opines that, "…there is a need to find a suitable method of pathogen inactivation, with an appropriate additive solution, which gives optimal bacterial inactivation without substantially affecting the utility of the blood or blood products," see paragraph 7.  Stassinopoulos teaches an updated, modified PI blood processing method utilizing hypotonic additive solutions of known blood products such as PRBCs to yield improved inactivation of certain pathogens such as gram negative bacteria including S. typhomurium and Y. entercolitica to increase the log of pathogen inactivation, see paragraph 8 and 29.  A most preferred PIC is N-(acridin-9-yl), 2-[bis(2-chloroethyl)amino]ethyl ester; i.e. PIC S-303 in paragraph 45 which is utilized as the PIC in all of Examples 1-3.  According to Stassinopoulos inclusion of an additive solution which is hypotonic, i.e. "…a solution having a lower osmolarity than cellular cytoplasm" by using dextrose which is a compound that can readily equilibrate (in paragraph 26) results in greater pathogen inactivation as evidenced by the data presented therein, see paragraph 81.  In paragraph 37 "In one embodiment of the present invention, the additive solution is hypotonic, such that it will induce the movement of water into the intracellular compartment of cells in additive solution.  A hypotonic additive solution is less than about 325 mOsmolar, more preferably less than about 300 mOsmolar.  A hypotonic solution may be hypotonic due to the total ion and solute concentrations.  Alternatively, a solution may be effectively hypotonic when the formal tonicity based on the ion and solute concentrations is above 325 mOsmolar but some of the components readily traverse the cell membranes.  This result is an extracellular medium which is effectively hypotonic.  Such solutions, in which the effective hypotonicity is based on ion and solute concentrations of those ions and solutes that do not traverse the cell membranes, are encompassed by the present invention.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the claimed dextrose solution with a RBC volume of at least about 220 mL because Stassinopoulos provides several testing examples for their modified S-303 IP treatment of RBCs including Example 3 in paragraph 74, directed toward pathogen inactivation of a full unit of PRBC, 300 ml was treated.  300 ml of PRBCs meets the limitation of claim 1(a)(i) because PRBCs are obtainable via apheresis and because 300 mL is squarely within the boundaries of "at least about 220 ml" as claimed.  In these examples, PRBC units were mixed with a solution having S-303 and glutathione in either 10.05% of dextrose (E1) or 4.5% dextrose (A1).  Note that the solution containing S-303 and the additives are present in an "additive solution" i.e. S-303/glutathione +additive with dextrose equals components in an "additive solution" as indicated by claim 1.  Both of these formulations meet the limitation "…at least one of the pathogen inactivating compound and the quencher is in a solution comprising about 5% to about 12% of dextrose as claimed because both the PIC and the quencher are present in a 4.5% dextrose additive (whereby 4.5% dextrose is about 5% dextrose as claimed).  And a 10.05% dextrose additive which falls completely within "about 5% to about 12% of dextrose" as claimed.  Note that Table 3 presents log inactivations using both dextrose solutions to create hypotonicity and both formulations inactivate pathogens although the log inactivation is higher using the 4.5% dextrose solution.  This document further indicates that RBC undergoing IPC treatment with hypotonic solutions may be tested for RBC function/viability using conventional testing (to test for hemolysis, pH, hematocrit, glucose/hemoglobin levels, etc.) and preferably have a less than 2% hemolysis after 28 days of storage, see paragraphs 64-65.  Thus, the premise of Applicants allegation that the addition of at least the quencher or PIC whereby at least one of the quencher or PIC is contained in a solution containing about 5% to about 12% of dextrose is obvious is commensurate with the teachings within the prior art.  The prior art already recognized the benefit of RBC pathogen inactivation within a hypotonic environment, expressly teaching mixing RBCs with glutathione (quencher) and PIC (S-303) in a solution containing 4.5% dextrose and 10% dextrose.  Each of these RBC compositions is demonstrated as having the ability to inactivate pathogens associated with RBCs, and the quencher/PIC in a 4.5% dextrose solution (4.5% dextrose reading on "about 5% dextrose" as claimed) increased the log inactivation of RBC pathogens, see Table 2, E1 = .42 log increase of Y. enterocolitica inactivation.
One having the above cited references before him or her would have understood that this improved treatment would be advantageously used for any volume of RBCs and that adjustment of amounts of elements within the additive to account for varying RBC volumes would have been routine in order to optimize pathogen inactivation and viability/function of RBCs slated for transfusion.  Notwithstanding the consideration that the prior art expressly teaches treatment of 300 ml of RBCs with this improved treatment with dextrose containing additives having PIC and glutathione admixed therein, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding claims 23, 24, 51, and 52 directed to additional components in the processing solution, all are conventional components of RBC storage compositions to support the metabolism of the cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655